DETAILED ACTION
Claims 1, 3-6 are currently presented for examination. Claims 7-9 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the Bhat reference does not teach simulation. Specifically citing a section of paragraphs [0006] and [0032]. The Examiner disagrees and points Applicant to the Examiner’s 
In the remainder of the Arguments and Remarks provided, Applicant argues the newly amended subject matter is not taught by the cited prior art references. As this newly amended subject matter of the claim has not been previously considered or examined, the Examiner believes all of Applicants arguments are addressed by the detailed mapping of the claimed limitations to the cited prior art. See 103 rejection below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat USPPN 2015/0378791 in view of Morishima USPPN 2013/0275114.
Regarding claim 1, Bhat teaches A non-transitory computer-readable storage medium that stores a simulation program which simulates a synchronous transfer between a plurality of cores, the simulation program causing a computer to execute: (Abstract [0006], [0010], [0011], [0032], [0034], [0036], [0041], A computer readable medium that models the synchronous transfer between processors in a multi-processor system)

Examiner’s Note: As simulation is the process of using a model to study the behavior and performance of a system, Bhat teaches simulation as a model is used to study the behavior and performance of the multi-processor system.

converting, for each of the plurality of cores, a processing for the synchronous transfer in an application software by a core, an execution of which by the plurality of cores is to be simulated, to a set of an interrupt transmission processing and an interrupt wait processing in advance; ([0006], [0033], [0037], restrictions on processor access in the multi-processor system for synchronous operation are acquired before the modeling begins; [0014], [0026], [0029], [0037], software is used to direct the processing; [0010], [0034], [0036], the system models how the processors operate in response to the restrictions)

Examiner’s Note: By “acquiring” restrictions (interrupts) that are usable by the system, the interrupts are “converted” to a format usable by the system in advance of the simulating.

simulating, for each of the plurality of cores, the set of the interrupt transmission processing and the interrupt wait processing; ([0006], [0030]-[0032], [0034], [0036], [0038]-[0039], interrupt and interrupt wait restrictions are acquired (processed) and modeled using the multi-processor system; [0033], More specifically, inter-processor interrupt with sync waiting means the sending of an inter-processor interrupt from a source processor to a target processor and synchronously waiting in the source processor, for the target processor to complete running the corresponding interrupt handler.)

Examiner’s Note: As stated by applicant in [0003] multiple core systems have been mounted on a single chip. Therefore, the multiple processors must have at least one core a piece, which meets the claimed limitation. Also as a task is sent (transmission), and then the processor waits for the task to be completed (processing), the cited section performs transmission processing under the broadest reasonable interpretation.

Bhat does not explicitly teach notifying each of the plurality of cores a notification that simulations of the interrupt transmissions from all the plurality of cores are completed; and simulating, for each of the plurality of cores, a cycle for the synchronous transfer upon receiving the notification whereby simulations of the processing for the synchronous transfer in the plurality of cores are synchronized with each other by notifying each of the plurality of cores of the notification as an interrupt response to the interrupt wait processing simulated in each of the plurality of cores.
notifying each of the plurality of cores a notification that simulations of the interrupt transmissions from all the plurality of cores are completed; and (Abstract, Figures 4B, 5 and 10, [0005], [0014], [0034], [0035], [0047], [0048], Using control signals and interrupts that notify processors of task status, a cycle is simulated synchronously between CPUs)
simulating, for each of the plurality of cores, a cycle for the synchronous transfer upon receiving the notification (Abstract, Figures 4B, 5 and 10, [0005], [0014], [0034], [0035], [0047], [0048], Using control signals and interrupts, a cycle is simulated from sending of the interrupt, processing of the data and output of the data (interrupt complete) synchronously between CPUs)
whereby simulations of the processing for the synchronous transfer in the plurality of cores are synchronized with each other by notifying each of the plurality of cores of the notification as an interrupt response to the interrupt wait processing simulated in each of the plurality of cores. (Abstract, Figures 4B, 5 and 10, [0005], [0014], [0015], [0034], [0035], [0047], [0048], [0060], The cores are notified of interrupt responses by the output of data in response to the interrupt and interrupt wait commands given to the CPUs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Morishima with Bhat as the references deal with simulating the behavior of multiple processors in response to interrupts, in order to implement a system that simulates a cycle of the synchronous transfer and then synchronizes the cores. Morishima would modify Bhat by simulating cycle by cycle and then synchronizing the cores by notifying them of responses to interrupts. The benefit of doing so is a coordination simulation system and a coordination simulation method is created, where a lag between the update timing of a plant model and the start timing of processing by a microcomputer model in the coordination 

Regarding claim 3, the combination of Bhat and Morishima teach the limitations of Claim 1. Bhat does not explicitly teach in a simulation for each of the plurality of cores, when a core is notified of the  notification as the interrupt response while executing the interrupt wait processing, the core waits for a predetermined number of cycles to perform the synchronous transfer and starts to execute a next processing command.
Morishima teaches in a simulation for each of the plurality of cores, when a core is notified of the  notification as the interrupt response while executing the interrupt wait processing, the core waits for a predetermined number of cycles to perform the synchronous transfer and starts to execute a next processing command. (Figures 2C and 3, [0041]-[0044], [0047], [0051], A control cycle is set by the user, and all other cycles are matched with it)

In regards to claim 4, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
In regards to claim 5, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 
Examiner’s Note: As the prior art references contain computers and computer generated models, the additional computer components are taught by the reference.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Morishima, and in further view of Walker et al. USPPN 2018/0181478 (hereinafter “Walker”).
Regarding claim 6, the combination of Bhat and Morishima teach the limitations of claim 5. The combination of Bhat and Morishima does not explicitly teach extracting operation processing of a resource access of each of the plurality of cores from a result of the performing the simulation for each of the plurality of cores; and
	Walker teaches extracting operation processing of a resource access of each of the plurality of cores from a result of the simulation for each of the plurality of cores. ([0026], [0032], [0034], [0039], [0040], [0042], [0044], memory accesses of the system, during the simulation are forwarded)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Walker with Bhat and Morishima as the references deal with modeling the behavior of multiple processors in response to interrupts, in order to implement a system that extracts resource access of the processors during simulation. Walker would modify Bhat and Morishima by extracting the resource access of the processors during modeling. The benefit of doing so is the performance of the system is improved by caching blocks of stored values from within the memory address space. (Walker [0034])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriyama et al. USPPN 2008/0052049: Also teaches simulating synchronous transfer between CPUs in oder to synchronize timing before or after a set of processing steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147